UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:August 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 71-098116 (I.R.S. Tax I.D. No.) Unit 15A, Plaza Sanhe, No. 121 Yanping Road, JingAn District 200042 Shanghai, PRC (Address of Principal Executive Offices) (86) 61032230 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Non-accelerated filero Accelerated filero (do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 31, 2012, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yeso No x REDtone Asia, Inc. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4T. CONTROL AND PROCEDURES 20 PART II - OTHER INFORMATION 21 ITEM 1. LEGAL PROCEEDINGS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. [REMOVED AND RESERVED] 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 21 SIGNATURES 22 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REDtone Asia, Inc. As of Quarter Ended August 31, 2013 (unaudited) TABLE OF CONTENTS Condensed Consolidated Balance Sheet as of August 31, 2013 (unaudited) and May 31, 2013 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three months ended August 31, 2013 and August 31，2012 (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) for the Three months ended August 31, 2013 and August 31，2012 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6–13 2 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS At August 31, 2013 and May 31, 2013 August 31, 2013 May 31, 2013 (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Amount due from a related company Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Amount due to a related company Taxes payable Total current liabilities Deferred tax liabilities Total liabilities Stockholders’ equity Common stock, US$0.0001 par value , 300,000,000 shares authorized; 282,315,325 shares issued and outstanding, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended August 31, 2013 and 2012 Three months ended August 31, Revenue $ $ Other income and gains Service costs Personnel cost Depreciation expense Amortization expense Administrative and other operating expense Income before provision for income taxes Income tax income/(provision for income taxes) Net income $ $ Other comprehensive income Gain on foreign currency translation Total comprehensive income $ $ Net income per share, basic and diluted $ - $ - Weighted average number of shares See accompanying notes to the consolidated financial statements. 4 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended August 31, 2013 and 2012 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred tax Amortization expense Depreciation expense Loss on disposal of property, plant and equipment - Changes in operating assets and liabilities: Decrease/(increase) in accounts receivable Increase in inventories (Increase)/decrease in other receivables and deposits (Increase)/decrease in tax recoverable 1 Increase/(decrease) in deferred income (Decrease)/increase in accounts payable Increase in tax payables Increase/(decrease) in accrued liabilities and other payables Net cash provided by/(used in) operating activities $ $ Cash flows from investing activities Purchase of property, plant and equipment - Increase in amount due from a related company Net cash used in investing activities $ $ Cash flows from financing activities Increase in amount due to related companies 53 Net cash provided by financing activities $ $ 53 Net increase/(decrease) in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ - $ - Cash paid for income taxes $ - $ See accompanying notes to the consolidated financial statements. 5 Table of Contents REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS August 31, 2013 NOTE 1 - ORGANIZATION AND PRINCIPAL ACTIVITIES REDtone Asia, Inc. and subsidiaries (the “Company”) are a group of companies in The People’s Republic of China (“PRC”). The principal activities of the Company are that of a Telecommunications provider for mobile, fixed and international gateway services. REDtone provides a wide range of telecommunication services, including prepaid and postpaid discounted call services to corporate customers and consumers as well as prepaid mobile air-time top-up. The Company also offers prepaid shopping card services. The Company’s major subsidiaries as of the balance sheet dates are illustrated as follows: Name Domicile and date of incorporation Effective ownership Principal activities Redtone Telecommunication (China) Limited (“Redtone China”) Hong Kong May 26, 2005 100% Investment holding Redtone Telecommunications (Shanghai) Limited (“Redtone Shanghai”) The PRC July, 26, 2005 100% Provides technical support services to group companies Shanghai Hongsheng Net Telecommunication Company Limited (“Hongsheng”) The PRC November 29, 2006 100%# Marketing and distribution of discounted call services to PRC consumer market Shanghai Huitong Telecommunication Company Limited (“Huitong”) The PRC March, 26, 2007 100%# Marketing and distribution of IP call and discounted call services in the PRC Shanghai Jiamao E-Commerce Company Limited (“Jiamao”) The PRC March 21, 2008 100%# Marketing and distribution of products on the internet Nantong Jiatong Investment Consultant Co., Ltd (“Nanjing Jiatong”) The PRC May 17, 2011 100%# Investment holding Shanghai QianYue Business Administration Co., Ltd. ("QBA") The PRC December 12, 2008 100%# Provision of prepaid shopping-card services in the PRC # - Variable interest entities. See also Footnote 14. Jiamao is not reported as distinct operating segments as the revenue, profit or loss and total assets in association with the ecommerce business are immaterial to the Company’s revenue, reported profit or loss and total assets. NOTE 2 – PRINCIPLES OF CONSOLIDATION The unaudited interim financial statements of the Company and the Company’s subsidiaries (see Note 1) for the three months ended August 31, 2013 and August 31, 2012 have been prepared pursuant to the rules & regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations; however the Company believes that the following disclosures are adequate to make the information presented not misleading. All significant intercompany balances and transactions have been eliminated. The functional currency for the majority of the Company’s operations is in Chinese Renminbi (“RMB”), while the reporting currency is U.S. Dollar. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the Company’s financial position as of August 31, 2013, the results of its operations and cash flows for the three months ended August 31, 2013 and August 31, 2012. The results of operations for the three months ended August 31, 2013 are not necessarily indicative of the results for a full year period. 6 Table of Contents NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company maintains bank accounts in mainland China and Hong Kong. (b) Fair Value of Financial Instruments The Company’s financial instruments primarily consist of cash and cash equivalents, accounts receivable, other receivables and deposits, tax recoverable, amount due from/(to) related parties, accounts payable, accrued expenses and other payables, and taxes payable. The estimated fair value amounts have been determined by the Company, using available market information or other appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop estimates of fair value. Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented, due to the short maturities of these instruments. (c) Revenue recognition The Company has adopted a revenue recognition policy for each type of operation according to ASC 605-45. Revenue represents the invoiced value of services rendered and receivable during the year. Revenue is recognized when all of the following criteria are met: -Persuasive evidence of an arrangement exists; -Delivery has occurred or services have been rendered; -The seller’s price to the buyer is fixed or determinable; and -Collectability is reasonably assured. Revenue recognition policy for each of the major products and services: 1.Discounted call services for consumer (EMS) as follows: ●Collaboration with China Tie Tong Telecommunications (“CTT”) – Redtone China is appointed as the sole distributor for EMS and will recognize revenue when airtime is utilized by the consumer and revenue is recognized on a net basis which is computed based on a fixed sharing ratio of the total airtime utilized by consumers after netting the direct traffic termination costs and incidental expenses. Redtone China’s role for Business Collaboration with CTT is as an “Agent” as Redtone China is the sole distributor for the EMS brand owned and controlled by CTT; and ●Collaboration with other telecommunication providers – Redtone China will act as a discounted consumer call Reseller whereby Redtone China determines the service and package specification and the pricing policy whereas China Unicom acts as a passive termination partner for call traffic. Redtone China will pay China Unicom solely based on call traffic termination by China Unicom at a prescribed rate (defined as traffic termination cost on the books of Redtone China). In this regard, Redtone China will recognize revenue when airtime is utilized by the consumer and the revenue recognized is the gross value of the call charges. Redtone China’s role for Business Collaboration with China Unicom is that of “Principal” as China Unicom is playing a passive role as the traffic termination partner while Redtone China is fully responsible for the entire management of the discounted call services. As this is a prepaid product, there is an expiration date for the product sold. If the airtime is not utilized by the expiration date, which is currently one year from the activation date, the product will be deemed to be expired and the revenue recognized at the time is the remaining gross value of the expired prepaid product. 7 Table of Contents 2.Discounted call services for corporate consumers is as follows: ●Collaboration with CTT – the revenue recognized is the commission earned from distributing the discounted call services to corporate customers; and ●Collaboration with other telecommunication providers –the revenue recognized is the commission earned from distributing the discounted call services to corporate customers. 3.Reload services for prepaid mobile services – revenue recognized is the commission earned. 4.Prepaid shopping-card services – revenue recognized is the commission earned. (d) Earnings per share Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As of August 31, 2013 and August 31, 2012, there were no dilutive securities outstanding. (e) Foreign currency translation The accompanying consolidated financial statements are presented in United States dollars (US$). The functional currencies of the Company are the Hong Kong dollar (HK$) and the Renminbi (RMB), respectively. Capital accounts of the financial statements are translated into United States dollars from HK$ or RMB at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of balance sheet date. Income and expenditures are translated at the average exchange rate of the year. The translation rates are as follows: August 31, 2013 May 31, 2013 August 31, 2012 Period/year end RMB : US$ exchange rate Average period/yearly RMB : US$ exchange rate Period/year end HK$ : US$ exchange rate Average period/yearly HK$ : US$ exchange rate On July 21, 2005, the PRC changed its foreign currency exchange policy from a fixed RMB/US$ exchange rate into a flexible rate under the control of the PRC’s government. The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. (f) Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. To increase the comparability of fair value measures, the following hierarchy prioritizes the inputs to valuation methodologies used to measure fair value: -Level 1—Valuations based on quoted prices for identical assets and liabilities in active markets. -Level 2—Valuations based on observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. -Level 3—Valuations based on unobservable inputs reflecting our own assumptions, consistent with reasonably available assumptions made by other market participants. These valuations require significant judgment. We measure the fair value of money market funds and equity securities based on quoted prices in active markets for identical assets or liabilities. All other financial instruments were valued based on quoted market prices of similar instruments and other significant inputs derived from or corroborated by observable market data. (g) Recent Accounting Pronouncements In October 2012, FASB has issued Accounting Standards Update (ASU) No. 2012-04, Technical Corrections and Improvements. This ASU make technical corrections, clarifications, and limited-scope improvements to various Topics throughout the Codification. The amendments in this ASU that will not have transition guidance will be effective upon issuance for both public entities and nonpublic entities. For public entities, the amendments that are subject to the transition guidance will be effective for fiscal periods beginning after December 15, 2012. For nonpublic entities, the amendments that are subject to the transition guidance will be effective for fiscal periods beginning after December 15, 2013. 8 Table of Contents In October 2012, FASB has issued Accounting Standards Update (ASU) No. 2012-05, Statement of Cash Flows (Topic 230). This ASU addresses how cash receipts arising from the sale of certain donated financial assets, such as securities, should be classified in the statement of cash flows of not-for-profit entities (NFPs). Some NFPs classify those cash receipts as investing cash inflows, while other entities classify them as either operating cash inflows or financing cash inflows, consistent with their treatment of inflows arising from cash contributions. The objective of this Update is for an NFP to classify cash receipts from the sale of donated financial assets consistently with cash donations received in the statement of cash flows if those cash receipts were from the sale of donated financial assets that upon receipt were directed without the NFP imposing any limitations for sale and were converted nearly immediately into cash. The amendments in the ASU are effective prospectively for fiscal years, and interim fiscal periods within those years, beginning after June 15, 2013. Retrospective application to all periods presented upon the date of adoption is permitted. Early adoption from the beginning of the fiscal year of adoption is permitted. In January 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU clarifies that ordinary trade receivables and receivables are not in the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. Specifically, ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the FASB Accounting Standards Codification™ (Codification) or subject to a master netting arrangement or similar agreement. The FASB undertook this clarification project in response to concerns expressed by U.S. stakeholders about the standard’s broad definition of financial instruments. After the standard was finalized, companies realized that many contracts have standard commercial provisions that would equate to a master netting arrangement, significantly increasing the cost of compliance at minimal value to financial statement users. An entity is required to apply the amendments in ASU 2013-01 for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the required disclosures retrospectively for all comparative periods presented. The effective date is the same as the effective date of ASU 2011-11. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU improves the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in this ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: - Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. - Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). A private company is required to meet the reporting requirements of the amended paragraphs about the roll forward of accumulated other comprehensive income for both interim and annual reporting periods. However, private companies are only required to provide the information about the effect of reclassifications on line items of net income for annual reporting periods, not for interim reporting periods. The amendments are effective for reporting periods beginning after December 15, 2012, for public companies and are effective for reporting periods beginning after December 15, 2013, for private companies. Early adoption is permitted. In March 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-05, Foreign Currency Matters (Topic 830). This ASU resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights)within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. This ASU is the final version of Proposed Accounting Standards Update EITF11Ar—Foreign Currency Matters (Topic 830), which has been deleted. The amendments in this Update are effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. For nonpublic entities the amendments in this Update are effective prospectively for the first annual period beginning after December 15, 2014, and interim and annual periods thereafter. The amendments should be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption. 9 Table of Contents In July 2013, The FASB has published Accounting Standards Update 2013-09, Fair Value Measurement (Topic 820): Deferral of the Effective Date of Certain Disclosures for Nonpublic Employee Benefit Plans in Update No. 2011-04. This ASU defers indefinitely certain disclosures about investments held by nonpublic employee benefit plans in their plan sponsors’ own nonpublic equity securities. The ASU was approved by the FASB on June 12, 2013. ASU No. 2013-09, Fair Value Measurement (Topic 820): Deferral of the Effective Date of Certain Disclosures for Nonpublic Employee Benefit Plans in Update No. 2011-04, applies to disclosures of certain quantitative information about the significant unobservable inputs used in Level 3 fair value measurement for investments held by certain employee benefit plans. In July 2013, The FASB has issued ASU No. 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carry forward, a Similar Tax Loss, or a Tax Credit Carry forward Exists (a consensus of the FASB Emerging Issues Task Force). U.S. GAAP does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carry forward, a similar tax loss, or a tax credit carry forward exists. The amendments in this ASU state that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carry forward, a similar tax loss, or a tax credit carry forward, except as follows. To the extent a net operating loss carry forward, a similar tax loss, or a tax credit carry forward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This ASU applies to all entities that have unrecognized tax benefits when a net operating loss carry forward, a similar tax loss, or a tax credit carry forward exists at the reporting date. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2014. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. NOTE 4 – CASH & CASH EQUIVALENTS As of the balance sheet dates, cash & cash equivalents are summarized as follows: August 31, 2013 May 31, 2013 Cash and bank $ $ Time deposits Total $ $ As of the balance sheet dates, the time deposits had a maturity term of less than three months. NOTE 5 –OTHER RECEIVABLES AND DEPOSITS Other receivables and deposits as of the dates were summarized as follows: August 31, 2013 May 31, 2013 Deposits $ $ Other receivables Total $ $ 10 Table of Contents NOTE 6 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment as of the balance sheet dates are summarized as follows: August 31, 2013 May 31, 2013 At cost: Computer and software $ $ Telecommunication equipment Furniture, fixtures and equipment Motor vehicles Leasehold improvement Less: Accumulated depreciation Property, plant and equipment, net $ $ Depreciation expense for the three months ended August 31, 2013 and 2012 amounted to $167,418 and $161,054, respectively. NOTE 7 – INTANGIBLE ASSETS Intangible assets of the Company consist primarily of licenses and software for the PRC operations. Intangible assets as of the balance sheet dates are summarized as follows: August 31, 2013 May 31, 2013 At cost: Licenses and software $ $ Less: Accumulated amortization Intangible assets, net $ $ Amortization expense for the three months ended August 31, 2013 and 2012 amounted to $30,428 and $29,544, respectively. NOTE 8 – AMOUNT DUE FROM/(TO) RELATED COMPANIES Redtone Technology Sdn. Bhd. was previously the holding company of Redtone Telecommunications (China) Ltd.Pursuant to the reversed take-over by Redtone Asia, Inc., Redtone Technology Sdn. Bhd. is now the related company of Redtone Asia, both of which are subsidiaries of penultimate holding company namely Redtone International Berhad. Amount due from a related company as of the balance sheet dates were summarized as follows: August 31, 2013 May 31, 2013 Fellow subsidiary: REDtone Technology Sdn. Bhd. $ $ The amount represents advances to the related company. As of the balance sheet dates, the amount is unsecured, non-interest bearing and is expected to be repaid within three to five years. Amount due to a related company as of the balance sheet dates were summarized as follows: August 31, 2013 May 31, 2013 Fellow subsidiary: Redtone Telecommunications Sdn Bhd $ $ The amount due to the related company is unsecured, non-interest bearing and has no fixed repayment date. 11 Table of Contents NOTE 9 – ACCRUED EXPENSES AND OTHER PAYABLES Accrued expenses and other payables as of the balance sheet dates were summarized as follows: August 31, 2013 May 31, 2013 Accrued expenses $ $ Other payables Total $ $ NOTE 10 – DEFERRED INCOME Deferred income consists of prepaid air-time sold which is yet to be utilized. The basis of revenue recognition for discounted call services is based on actual call charges made by end users. When calls are being made, the amount will be deducted from deferred income to the statement of income, net of call costs and expenses. NOTE 11 – TAXES PAYABLE Taxes payable at the balance sheet dates are summarized as follows: August 31, 2013 May 31, 2013 Business tax payable $ $ Income tax payable Others Total $ $ Business tax represents PRC sales tax imposed upon the Company’s services provided in the PRC. Tax rates range from 3% to 5% depending on the nature of the taxable activities. Income tax represents PRC income tax. The provision for PRC income tax is based on a statutory rate of 25% of the assessable income of the PRC subsidiaries as determined in accordance with the relevant income tax rules and regulations of the PRC. NOTE 12 – (INCOME TAX INCOME)/PROVISION FOR INCOME TAXES Income tax for three months ended August 31, 2013 and 2012 are summarized as follows: Three months ended August 31, Current – PRC income tax $ $ Deferred income tax income Total $ $ 12 Table of Contents A reconciliation of the expected tax with the actual tax expense is as follows: Three months ended August 31, 2013 Three months ended August 31, 2012 Income before provision for income taxes Expected PRC income tax expense at statutory tax rate of 25% $ $ Different tax rate for PRC/Hong Kong local authority Expenses not deductible for tax Utilization of tax loss brought forward - Tax loss not provided for deferred tax Total $ $ (i)All PRC subsidiaries are subject to PRC tax. The provision for PRC income tax is based on a statutory rate of 25% of the assessable income of the PRC subsidiaries as determined in accordance with the relevant income tax rules and regulations of the PRC. (ii)All Hong Kong subsidiaries did not generate any assessable profits in Hong Kong and therefore are not subject to Hong Kong tax. NOTE 13 – VARIABLE INTEREST ENTITIES (“VIEs”) Hongsheng, Huitong, Nanjing Jiatong, QBA and Jiamao were all VIEs of the Company. The status of these VIEs has not changed since the date of the combination. We did not identify any additional VIEs in which we hold a significant interest. The total consolidated VIE assets and liabilities reflected on the Company’s balance sheet are as follows: August 31, 2013 May 31, 2013 Assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Goodwill Property, plant and equipment, net Available-for-sale investment Total assets (not include amount due from intra-group companies) $ $ Liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Tax payables Total liabilities $ $ 13 Table of Contents The statements of income of the consolidated VIEs for three months ended August 31, 2013 and 2012 are as follows, and are included in the consolidated statements of income of the Company: Three months ended August 31, 2013 Three months ended August 31, 2012 Revenue $ $ Other income and gains - Service costs Administrative and other expenses Personnel cost Depreciation expense Income before provision for income taxes (Not including service costs payable to intra-group companies) Income tax income/(provision for income taxes) Net income $ $ NOTE 14 – SEGMENTAL ANALYSIS Information of the Company’s business segment is as follows:- Three months ended August 31, 2013 Three months ended August 31, 2012 Revenues from: Telecommunications $ $ Prepaid business solution Segment profit/(loss) from: Telecommunications $ $ Prepaid business solution Depreciation and amortization expenses: Telecommunications $ $ Prepaid business solution Segment assets: Telecommunications $ $ Prepaid business solution Eliminations Capital expenditure Telecommunications $ - $ - Prepaid business solution - 14 Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements within the meaning of the federal securities laws. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “will,” “we believe,” “REDtone believes,” “management believes” and similar language. The forward-looking statements are based on the current expectations of RTAS and are subject to certain risks, uncertainties and assumptions, including those set forth in the discussion under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this report. The actual results may differ materially from results anticipated in these forward-looking statements. We base the forward-looking statements on information currently available to us, and we assume no obligation to update them. Investors are also advised to refer to the information in our filings with the Securities and Exchange Commission, specifically Forms 10-KSB, 10-QSB and 8-K, in which we discuss in more detail various important factors that could cause actual results to differ from expected or historic results. It is not possible to foresee or identify all such factors. As such, investors should not consider any list of such factors to be an exhaustive statement of all risks and uncertainties or potentially inaccurate assumptions. Except as otherwise indicated by the context, references in this Form 10-Q to “RTAS,” “we,” “us,” “our,” “the Registrant”, “our Company,” or “the Company” are to REDtone Asia, Inc., a Nevada corporation and its consolidated subsidiaries. Unless the context otherwise requires, all references to (i) “BVI” are to British Virgin Islands; (ii) “PRC” and “China” are to the People’s Republic of China; (iii) “U.S. dollar,” “$” and “US$” are to United States dollars; (iv) “RMB” are to Yuan Renminbi of China; (v) “RM” are to Malaysian Ringgit; (vi) “Securities Act” are to the Securities Act of 1933, as amended; and (vii) “Exchange Act” are to the Securities Exchange Act of 1934, as amended. Business Overview We are principally involved in the business of offering discounted call services for end users and paperless reload services for prepaid mobile air-time reload for end users in Shanghai covering all three major telecommunication operators namely China Mobile, China Unicom and China Telecom.With the recent acquisition of QBA, the Company is also venturing into third party payment solutions for the e-commerce industry in China. Critical Accounting Policies and Estimates Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“US GAAP”). US GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expenses amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. We believe the following is among the most critical accounting policies that impact our consolidated financial statements. We suggest that our significant accounting policies, as described in our condensed consolidated financial statements in the Summary of Significant Accounting Policies, be read in conjunction with this Management’s Discussion and Analysis of Financial Condition and Results of Operations. The Company has adopted a revenue recognition policy for each type of operation according to ASC 605-45. Revenue represents the invoiced value of services rendered and receivable during the year. Revenue is recognized when all of the following criteria are met: 15 Table of Contents - Persuasive evidence an arrangement exists; - Delivery has occurred or services have been rendered; - The seller’s price to the buyer is fixed or determinable; and - Collectability is reasonably assured. Revenue recognition policy for each of the major products and services: 1. Discounted call services for consumer (EMS) as follows: ● Collaboration with China Tie Tong Telecommunications (“CTT”) – Redtone China is appointed as the sole distributor for EMS and will recognize revenue when airtime is utilized by the consumer and revenue is recognized on a net basis which is computed based on a fixed sharing ratio of the total airtime utilized by consumers after netting the direct traffic termination costs and incidental expenses. Redtone China’s role for Business Collaboration with CTT is as an “Agent” as Redtone China is the sole distributor for the EMS brand owned and controlled by CTT; and ● Collaboration with other telecommunication providers – Redtone China will act as a discounted consumer call Reseller whereby Redtone China determines the service and package specification and the pricing policy whereas China Unicom acts as a passive termination partner for call traffic. Redtone China will pay China Unicom solely based on call traffic termination by China Unicom at a prescribed rate (defined as traffic termination cost on the books of Redtone China). In this regard, Redtone China will recognize revenue when airtime is utilized by the consumer and the revenue recognized is the gross value of the call charges. Redtone China’s role for Business Collaboration with China Unicom is that of “Principal” as China Unicom is playing a passive role as the traffic termination partner while Redtone China is fully responsible for the entire management of the discounted call services As this is a prepaid product, there is an expiration date for the product sold. If the airtime is not utilized by the expiration date, which is currently one year from the activation date, the product will be deemed to be expired and the revenue recognized at the time is the remaining gross value of the expired prepaid product. 2. Discounted call services for corporate consumers is as follows: ● Collaboration with CTT – the revenue recognized is the commission earned from distributing the discounted call services to corporate customers; and ● Collaboration with other telecommunication providers –the revenue recognized is the commission earned from distributing the discounted call services to corporate customers. 3. Reload services for prepaid mobile services – revenue recognized is the commission earned. 4. Prepaid shopping-card services – revenue recognized is the commission earned. Recent Accounting Pronouncements The Company does not expect that the adoption of any recent accounting pronouncements will have any material impact on its financial statements. 16 Table of Contents Year-to-date Results of Operations Year-to-date Results for Three-month period ended August 31, 2013 as Compared to period ended August 31, 2012 The following table summarizes the results of our operations during the three-month periods ended August 31, 2013 and August 31，2012, and associated percentage changes for comparisons purposes. Three months ended Aug 31, 2013 Aug 31, 2012 +/- % changes Revenue $ $ $ ) -29 % Other income and gains % Service costs ) ) ) -44 % Personnel cost ) ) ) -4 % Depreciation expense ) ) 4 % Amortization expense ) ) 3 % Administrative and other expenses ) ) ) -40 % Income before provision for income taxes ) N/A Income tax income/(provision for income taxes) ) ) N/A Net gain/ (loss) $ $ ) $ N/A Revenues The Company generated revenue of $1,494,879 in the first 3 months of the fiscal year ending May 31, 2014, representing a 29% decrease as compared with the preceding year’s corresponding quarters. The decrease is mainly due to lower consumption from the mass market. Service Costs Service costs reduce by $645,304 or 44% in the first three months in fiscal year 2014. The decrease margin is higher than revenue due to our diversification cost structures to various vendors which can provide better rate with better quality. Personnel costs Personnel expenses totaled $215,830, representing a marginal reduce of 4% or $8,520 as compared to the preceding year’s corresponding quarters. Amortization and depreciation expenses Amortization and depreciation expenses totaled $197,846, representing a marginal increase of 3.8% or $7,248 as compared to the preceding year’s corresponding quarter. 17 Table of Contents Administrative and other expenses General and administrative expenses totaled $188,140 representing a decrease of 40% or $127,712 as compared to the preceding year’s corresponding quarters. The decrease is mainly due to the lower expenditure in business development. Income before provision for income tax Profit before provision for income tax totaled $119,140, as compared to a loss of $73,432 for the preceding year’s corresponding quarters. This change is mainly due to lower service costs as well as lower operating expenses in the current quarter. Liquidity and Capital Resources Cash Our cash balance at August 31, 2013 was $5,819,179, representing an increase of $340,088 compared to our cash balance of $5,479,091 at May 31, 2013. Cash Flow Three months ended 　 August 31, 2013 August 31, 2012 +/- % Changes Net cash provided by operating activities $ $ ) N/A Net cash used in investing activities $ ) $ ) ) -98
